DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
The Preliminary Amendment filed January 20, 2021 has been entered. 
Claim 1 has been canceled. 
Claims 2-21 have been added.
Claims 2-21 are pending in this application. 

Drawings
The drawings were received on November 24, 2020.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, Wang et al. (U.S. Patent No. 7,020,227 B1) discloses: A [phase detector] receiver (phase detector 76) for recovering [clock data] . . . (Claim 1. A clock data recovery circuit), the receiver comprising:
a data sampler to sample the data signal on . . . the odd clock signal to issue odd data samples (Claim 1: “ai) a sampling circuit having data input terminals that receives a plurality of serial data signals with a known data rate, said serial data signals including a plurality of even data bits and a plurality of odd data bits, each of the even and odd data bits having an eye;”);
a data flip-flop to capture the odd data samples on edges of the even clock signal (Claim 1: “b) a re-sampling circuit connected to said sampling circuit having a clock input, a first, second, third and fourth sets of parallel data inputs, and a first and second sets of parallel data output terminals, wherein the clock input, which receives a clock signal that is running at a fraction of the speed of the clock signals in the sampler circuit, supplies clock signal inputs to a fifth and sixth sets of flip-flops, wherein said first, second, third and fourth sets of data inputs are connected to the first, second, third and fourth set of parallel data outputs from the sampler, wherein the first and second sets of inputs, which carry the even and odd data bits from the sampler, are interleaved together in an alternate manner to form a single set of inputs that feeds ;
. . . [a] reference clock signal (reference clock generator 82);
. . . an error detector (3:48–51: “The phase detector 76 of the present invention detects phase error by first determining whether a transition occurred, and then examining whether the two samples are different.”).

Best (U.S. Patent Application Publication No. 2004/0084537 A1) discloses: A [] receiver (Claim 34: “34. A first electronic circuit for reading data from a second electronic circuit”.) for recovering data from a data signal on edges of [a] clock signal . . . (Paragraph [0014]: “The first electronic circuit further includes a data recovery circuit configured to receive the plurality of oversampled input signals. According to one embodiment, the data recovery circuit includes a bit transition detection circuit configured to determine a bit boundary range using one of the plurality of oversampled input signals based on signal logic state transition positions in the selected oversampled input signal.”), the receiver comprising:
a data sampler to sample the data signal on edges of the odd clock signal to issue odd data samples (Claim 34: “an input sampler circuit configured to receive a plurality of input signals from the second electronic circuit, wherein the input sampler circuit is configured to generate a series of oversampled input values for each of the plurality of input signals, and wherein the input sampler circuit is further configured to output each series of oversampled input values”.); . . . 
an error detector to issue [skew] error [] responsive to mismatches between the captured [] data samples . . . (Paragraph [0057]: “According to an exemplary embodiment, the .
However, the Examiner finds Wang and Best do not teach or suggest the claimed “double-data-rate (DDR) receiver for recovering data from a data signal on edges of an even clock signal and an odd clock signal, the receiver comprising: a data sampler to sample the data signal on edges of the odd clock signal to issue odd data samples; a data flip-flop to capture the odd data samples on edges of the even clock signal; a margin sampler to sample the data signal on edges of an adjustable-phase reference clock signal to issue margin samples; a margin flop-flop to capture the margin samples on edges of the even clock signal; an error detector to issue error samples responsive to mismatches between the captured odd data samples from the data flip-flop and the captured margin samples from the margin flip-flop; and a shmoo circuit coupled to the error detector to issue margin test results relating the phase of the reference clock signal to the error samples.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 2 as allowable over the prior art.  
Independent claims 11 and 19 recite similar limitations as independent claim 2 and therefore, the Examiner finds claims 11 and 19 are allowable for the same reasons as set forth above in claim 2.
	Claims 3-10, 12-18 and 20-21 are also allowable due to their dependency on an allowable base claim.



Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112